— Judgment, Supreme Court, New York County (Robert Haft, J., at plea; Peter McQuillan, J., at hearing and sentence), rendered February 28, 1991, convicting defendant, after a plea of guilty, of robbery in the first degree, and sentencing him, as a predicate felon, to an indeterminate prison term of 5 to 10 years, unanimously affirmed.
Defendant claims the plea allocution was insufficient to support his plea of guilty. A review of the record reveals that the plea was knowing and voluntary and that defendant’s participation in the robbery was sufficiently established (People v Harris, 61 NY2d 9; People v Tollinchi, 157 AD2d 495). Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.